Citation Nr: 1749549	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from November 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2016. A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).

At his Board hearing, the Veteran testified that he was boots on ground in Vietnam on two separate occasions. Specifically, he testified that in November of 1969 he was flown from Cubi Point in Philippines to Da Nang, Vietnam to fix an aircraft. The Veteran reported that he was with VAQ133 on CVA 64. An Army Joint Research report indicates that the 1969 command history for the USS CONSTELLATION is not maintained by the Naval History and Heritage Command (NHHC) but that deck logs for the USS CONSTELLATION did not document any personnel assigned to any ship detachment in Vietnam. However, the Veteran testified that he was first sent ashore to Cubi Point and then sent from Cubi Point to Da Nang, Vietnam. Thus, the RO should attempt to obtain records from Cubi Point from November 1969.

The Veteran also testified that he had to fly from the USS CONSTELLATION to Da Nang and then to Cubi Point in January 1970. The RO has only obtained records from the USS CONSTELLATION for January 1970. Thus, the RO should attempt to obtain records from Cubi Point from January 1970 as well. 

Further, the Veteran has not been afforded a VA examination to determine whether his diabetes mellitus may be related to his active duty service on a direct basis. Thus, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should undertake necessary action, to particularly include contact with the U.S. Navy and Joint Services Records Research Center (JSSRC) (and other appropriate source(s)), to obtain records from the U.S. Naval Air Station Cubi Point from November 1969 through December 1969 as well as January 1970 through February 1970. The RO should attempt to discern whether seamen flown from Cubi Point to Da Nang in either November 1969 or January 1970 for the purpose of fixing an aircraft.

2.   After obtaining the records described above, the Veteran should be afforded a VA examination for his diabetes mellitus. 

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished. All clinical findings should be reported in detail.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed diabetes mellitus, type II, had its onset during the Veteran's period of active duty service or is otherwise related to service. 

3.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and afforded an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


